DISSENTING OPINION
Mollison, Judge:
I regret that I am unable to concur in the view that my colleagues take in this case. It seems to me that the majority would require as a sine qua non of an entirety that the elements which are imported separately be capable of being physically joined or attached together in the formation of the article of commerce which they represent. I am of the view that the mere fact that an article of commerce consists of two unattached parts or elements is no bar to its being considered an entirety for tariff purposes.
Perhaps the most common example of such an entirety is a man’s suit. It consists of trousers and jacket which are not designed to be joined or attached together, but which nevertheless are designed to be sold and used together and, when so sold and used, form a new and distinct article of commerce, to wit, a suit. To be sure, the trousers remain trousers and the jacket remains a jacket, each readily recognizable under its own name, but, in common and commercial parlance, the two articles when sold and used together are recognized as a suit.
Oh the subject of physical joining or attachment, compare Steel, Inc. v. United States, 24 C. C. P. A. (Customs) 423, T. D. 48872, holding that parts of a machine need not be physically attached to the other parts to constitute the whole article a machine.
The majority has distinguished the facts in the present case from those in the recent case of Donalds Ltd., Inc. v. United States, 32 Cust. Ct. 310, C.D. 1619. I agree thatthe/acis are distinguishable, but, in discussing the issue there, we enunciated certain principles of the doctrine of entireties, which I think are applicable. We there said:
The doctrine of entireties in customs jurisprudence is a rule of classification and rests upon the proposition that the classification of imported articles for *238duty purposes is determined by their condition at the time of importation. United States v. Schoverling, Daly & Gales, 146 U. S. 76, 36 Law.'ed. 893. The duties and exemptions from duty prescribed in the dutiable and free lists of the tariff act in connection with “articles * * * imported” are so prescribed with respect to the actual, commercial nature of the articles involved, the tariff act being written in the language of commerce.
* * * * * * *
The rule, therefore, requires that in determining the proper classification applicable to imported articles, the actual nature of the article of commerce, or commercial entity, involved must be taken as the determinant.
From our common knowledge of familiar things found in households,, we can recognize that the two parts of exhibit 1 are commonly known collectively as a "crumber” or “table crumber.” Webster’s New International Dictionary, 2d edition, 1945, defines “crumber” as:
One that crumbs, as an implement for crumbing a tablecloth.
It is quite obvious, not only from the standpoint of the ornamentation of the brush, but from a consideration of the curvature of the bristle part, its size, and shape, that it was designed to be used with the scoop or tray as the article or implement known as a crumber or table crumber. The analogy or comparison to a man’s suit is apropos, for usually a suit has trousers and coat of identical weave, ornamentation, tailoring, etc., making it obvious that the two are designed to be used together as the article of commerce known as a suit.
All of the foregoing, coupled with the stipulated fact that the two parts are sold as a unit, establishes that what we have before us is a complete article of commerce, viz, a crumber or table crumber.
As was noted in our decision in the Donalds Ltd., Inc., case, supra, the doctrine of entireties, being a rule of classification, must yield where a contrary, established, long-continued administrative practice, established judicial construction, or manifest legislative intent exists. None of these factors is shown to be involved here.
I am of the opinion that the combination article, a table crumber, is properly classifiable under the provision for household utensils in paragraph 339, as modified, and would so hold.